                                  Timothy J. Straub                                                        Dentons US LLP
                                  Managing Associate                                            1221 Avenue of the Americas
                                                                                                  New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                  United States
                                  D   +1 212-768-6821

                                                                                大成 Salans FMC SNR Denton McKenna Long
                                                                                                           dentons.com


                                      The parties' Application is GRANTED, but only for thirty days. Therefore,
                                      unless the parties are able to reach a settlement before then, Defendant must
                                      answer or otherwise respond to the Complaint no later than June 7, 2021,
                                      and the parties must submit a joint letter the contents of which are described
May 6, 2021                           at ECF No. 6 no later than June 21, 2021. The Clerk of Court is directed to
                                      terminate ECF No. 14. SO ORDERED.
VIA ECF


The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square                                                                                                         May 6, 2021
New York, New York 10007


Re:     Thorne v. Aura Home, Inc., Case No.: 1:20-cv-09996-JMF


Dear Judge Furman:

We represent defendant Aura Home, Inc. (“Defendant”) in the above-referenced matter. Together with
counsel for plaintiff, Braulio Thorne, we jointly and respectfully move this Court to stay all case deadlines
in this action for forty five (45) days, from May 6, 2021 to June 22, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.

                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                         Timothy J. Straub




cc:     All counsel of record (by ECF)
